Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered August 19, 2008 in a proceeding pursuant to Social Services Law § 384-b. The order denied the motion of respondent to vacate a default order terminating his parental rights.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Respondent father appeals from an order denying his second motion to vacate a default order terminating his parental rights with respect to his child based upon findings that he abandoned and permanently neglected her. On a prior appeal from the order denying the father’s first motion to vacate the default order, we reversed the order, granted the motion, vacated the default order of fact-finding and disposition, and remitted the matter to Family Court for a hearing on the petition (Matter of Sarah A., 60 AD3d 1293 [2009]). Inasmuch as the father has already obtained the full relief he now seeks, the appeal is moot (see generally T.D. v New York State Off of Mental Health, 91 NY2d 860, 862 [1997]). Present—Scudder, P.J., Hurlbutt, Peradotto, Green and Gorski, JJ.